DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art known to the Examiner is listed on the attached PTO 892 and 1449 forms.  Specifically, while it is known in the art to control the claimed pulling conditions of Claim 8 to induce changes in dopant concentrations e.g. adjusting flow rate of an Ar gas along the surface of silicon crystal being pulled from a melt as disclosed in JP 2010-59032, the prior art is silent with respect to adjusting an amount of dopant per unit of solidification ratio to a target value as required by the instant claims and there is no suggestion in the art that said parameter would be known to the optimized.  US 2018/0291524 discloses a method of adjusting dopant concentration using a mathematical model that factors of volume of the silicon melt, however, does not account for solidification ratio based on the weight of the solid crystal as compared to the weight of the crystal melt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        

/jt/ 4/8/2021

/MARK KOPEC/Primary Examiner, Art Unit 1761